Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4-22-21 has been entered. 
Claims 6, 9, 15, 16 have been canceled. Claim 24 has been added. Claims 1-5, 7, 8, 10-14, 17-24 are pending. 
Election/Restrictions
Applicants elected Group I, claims 1-8, in the reply filed on 12-3-19. Claims 10-14, 17-23 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12-3-19. 
Claims 1-5, 7, 8, 24 are under consideration. 
Applicant's arguments filed 4-22-21 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claim Objections
Claim 1 can be written more clearly as ---An isolated mammalian cell whose genome comprises an endogenous nucleic acid sequence encoding wild-type receptor transporting protein 1 (RTP1) operably linked to an exogenous constitutive or inducible promoter, wherein said cell is capable of functionally expressing the wild-type RTP1---. 
Claim 24 can be written more clearly as ---An isolated human cell whose genome comprises an endogenous nucleic acid sequence encoding wild-type receptor transporting protein 1 (RTP1) operably linked to an exogenous constitutive promoter, wherein said cell functionally expresses the wild-type RTP1---. 
Claim Rejections - 35 USC § 112
Enablement
Claims 1-5, 7, 8 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an isolated human cell whose genome comprises an endogenous nucleic acid sequence encoding wild-type receptor transporting protein 1 (RTP1) operably linked to an exogenous constitutive promoter, wherein said cell constitutively and functionally expresses the wild-type RTP1, does not reasonably provide enablement for any mammalian cell with an endogenous wild-type RTP1 coding region operably linked to an endogenous promoter as broadly encompassed by claim 1 other than a human cell. The specification does not enable any person skilled in the art to which it pertains, or with which it is most make and/or use the invention commensurate in scope with these claims.
Claim 1 is drawn to an in vitro mammalian cell whose genome comprises an [sic] coding region having an exogenous constitutive or inducible promoter operably linked to a wild-type endogenous RTP1 gene within the cell wherein the cell is capable of expressing a functional RTP1 protein endogenous to the cell. 
Claim 1 is limited to an isolated mammalian cell including human, mouse, rat, dog, cat, etc. 
Claim 1 requires the cell is capable of expressing any functional RTP1 that is endogenous to the cell. 
Claim 1 encompasses using an exogenous constitutive or inducible promoter to express the endogenous RTP1 protein which includes a constitutive tissue specific promoter, a ubiquitous promoter, or a constitutive promoter. The specification teaches using a constitutive promoter upstream of the RTP1 gene (pg 4, 4th paragraph). Constitutive promoters include CMV, PGK, EF1α and SV40 (pg 5, line 3). 
Claim 4 requires the cell contains a nucleic acid sequence encoding a complete odorant receptor, e.g. an indole, skatole, or musk receptor (claim 5). Claim 4 does not require functional expression of the odorant receptor. 
Claim 8 as amended is directed towards “The genome of the cell as recited in claim 1; a gRNA upstream of the RTP1 gene and a nucleic acid sequence encoding a dCas9 protein fused to a transcriptional activation domain”. However, claim 8 is directed to a mammalian cell. It is unclear if applicants are attempting to claim the genome of the 
Claim 8 requires the presence of gRNA “upstream of the RTP1 gene and a nucleic acid sequence encoding a dCas9 protein but does not require the dCas protein has any function, mediates any genetic modification in the cell, or causes the activation of the endogenous RTP1 gene in claim 1. The presence of the dCas protein infers a double stranded break may occur, but claim 8 does not require the presence of gRNAs (the only means for targeting Cas protein to a desired target); therefore, claim 1 encompasses a mammalian cell with a nucleic acid sequence encoding dCas protein that makes random or targeted double stranded breaks. The presence of dCas protein infers the double stranded break reanneals randomly (non-homologous end joining (NHEJ)) in which random insertions and deletions (indels) occur OR a donor sequence with homology arms that target the double stranded break integrate into the genome in which any type of mutation (e.g. single base pair or larger insertion, deletion, substitution) may occur. 
The precise reagents required for knocking in and humanizing a mammalian gene are unpredictable as evidenced by Saito (Nature Neuroscience, May 2014, Vol. 17, No. 5, pg 661-663) who taught that when attempting to humanize the APP gene in mice, they determined intron 16 was indispensable for correct expression of APP. Saito also confirms the unpredictability of incorporating two mutations together would “potentially exert unexpected effects” (pg 661, col. 1, 2nd full paragraph). 
Chan (2006/0179501) taught making mice expressing human CD20. Previous attempts of expressing CD20 in mice were not successful because of control regions in 
The phenotype of humanized transgenic rodents was unpredictable as evidenced by Garanto (PLoS, Nov. 2013, Vol. 8, No. 11, e79369, pg 1-10) who taught humanized transgenic mice had unexpected mRNA splicing in an humanized CEP290 gene. 
Matsunami (WO 2013/082522) taught: “A methodology was used to screen for co-factors involved in OR trafficking from the genes highly expressed in OSNs based on single OSN SAGE (serial analysis of gene expression) data. Previously, this expression screen successfully identified receptor transporting proteins RTP1 and RTP2, as well as the receptor expression enhancing protein REEPl . These proteins have been used in recombinant heterologous cells (HEK293T cells) to promote the surface expression of odorant receptors. However these proteins were not effective in promoting the surface expression of certain chemosensory GPCRs such as, for example, VIRs and V2Rs. Using this heterologous system, 340 OR-ligand interactions, with 62 ORs matched with at least one odorant in mouse and human, have been identified” (Example 2, para 91). 
Applicants describe designing a DNA encoding a 'guide RNA' specific to a target site in the RTP1 gene upstream of exon 1, i.e. the promoter. Applicants made a donor sequence capable of inserting a constitutive promoter into the RRP1 gene so that it controls expression of the endogenous RTP1 coding region. Applicants introduced the Cas9 and the donor sequence into an isolated human cell line, selected cells that constitutively express RTP1, and introduced a sequence encoding a complete odorant receptor into the cell such that the cell constitutively expresses RTP1 and expresses the odorant receptor (pg 7). The gRNA is SEQ ID NO: 1; the double stranded break is 3 bp away from the PAM motif; the donor sequence is SEQ ID NO: 2 (pg 18; Fig. 1). Fig. 2 shows a schematic of the CMV insertion process using Cas9 and the donor sequence. 

Example 3 (pg 19) characterizes expression of RTP1S or RTP1L.
Example 4 (pg 20) describes transfecting the HEK293T cells with a vector encoding an odorant receptor and characterizing the expression of the RTP1 and odorant receptor. 
Withdrawn rejection
The rejection regarding inducible promoters has been withdrawn in view of Qin (PLoS, 2010, Vol. 5, No. 5, e10611) cited by applicants on pg 4 of the response filed 4-22-21 who taught CMV promoters were handily replaceable with inducible promoters “which can be activated by the rtTA transcriptional activator in a doxycycline-inducible manner”. 
Pending rejections
i) The specification does not enable making/using any species of mammalian cell, e.g. human, mouse, rat, dog, cat, elephant, etc., with a modified endogenous wild-type RTP1 gene as broadly encompassed by claim 1 other than a human cell. Claim 1 encompasses any species of cells. However, the specification is limited to using Cas9, gRNA, and a donor sequence that contains a constitutive promoter flanked by homology arms specific for a wild-type human RTP1 gene in a region where the promoter transitions into the coding region. The specification is limited to targeting a wild-type human RTP1 gene so that a constitutive promoter is inserted and controls expression of a wild-type RTP1 coding region (Fig. 1 and 2; pg 18). The term “wild-type” is found on pg 3 in the description of Fig. 3, and on pg 19 in Example 2. The specification does not correlate: 

the gRNA target sequence of the human wild-type RTP1 gene to the gRNA target sequence of any non-human mammalian wild-type RTP1 gene;
the donor sequence with homology arms that target a human wild-type RTP1 gene to a donor sequence with homology arms that target that target a non-human mammalian wild-type RTP1 gene; or
the human cells to any other species of cells. 
The art is no assistance in these matters. 
Given the unpredictability in the art, the teachings in the specification, the lack of correlation between mammalian RTP1 genes, between the gRNA targeting sequences for human and non-human mammalian RTP1 genes, and the lack of guidance from the art at the time of filing, it would have required those undue experimentation to determine how to modify any endogenous wild-type mammalian RTP1 gene in any species so that the coding sequence was under the control of an exogenous promoter as broadly encompassed by claim 1 other a human cell.
ii) The specification does not enable making/using any cell containing a nucleic acid sequence encoding a complete odorant receptor, e.g. an indole, skatole, or musk receptor as required in claims 4 and 5, other than one that functionally expresses the odorant receptor or is capable of functionally expressing the receptor upon induction. Claim 4 requires the presence of a nucleic acid sequence encoding a complete odorant receptor, but claims 4 and 5 do not require functional expression of the receptor. The specification is limited to functional expression of the odorant receptor (and functional constitutive expression of RTP1) (Example 4). The specification does not correlate 
iii) The specification does not enable making or using a cell with the exogenous promoter in the genome and operably linked to an endogenous RTP1 coding region that has a gRNA upstreatm or the RTP1 gene and a nucleic acid sequence encoding a dCas9 protein as required in claim 8. Claim 8 does not require the gRNA or Cas protein have any function, mediate any genetic modification in the cell, or cause the activation of the endogenous RTP1 gene in claim 1. However, the specification is limited to introducing a nucleic acid sequence encoding dCas9, gRNA, and a donor sequence capable of inserting a constitutive promoter into the RTP1 gene. The specification does not teach the gRNA is “upstream of the RTP1 gene” as claimed. Thus, it would have required those of skill undue experimentation to determine how to make/use a cell with the exogenous promoter in the genome and operably linked to an endogenous RTP1 coding region that also contains gRNA upstream of the RTP1 gene and a nucleic acid sequence encoding dCas9 protein as required in claim 8.
Response to arguments

Applicants point to the Declaration by Patrick Pfister supporting enablement for the claims. Applicants’ argument and the Declaration appear to discuss the overall inventive concept at length and lean towards discussions of unexpected results which are not at issue in the enablement rejection. 
Paragraph 16 of the Declaration mentions “[t]he mouse line was made to show that inserting CMV upstream of the first in-frame ATG also leads to the expression of a functional RTP1 protein”; however, no mouse line is disclosed in the specification or the Declaration. The specification and Declaration do not teach the human RTP1 gene and any other mammalian RTP1 gene share significant homology or teach the gRNA that targets the human RTP1 site upstream of exon 1 would target any other mammalian RTP1 gene. The specification does not teach the HDR template for integration into a human RTP1 gene would integrate into any other mammalian RTP1 gene by teaching the homology arms for the human gene would function in any other mammalian gene. Applicants cite Liu 2018; however, the reference has not been provided, and the citation is unclear. If applicants are referring to Liu (BMC Bioinformatics, 2018, Vol. 19, No. 26, pg 1-13), the reference merely discusses “synteny between genome assemblies”. Liu it does not teach all mammalian RTP1 genes share significant homology or that the gRNA used to target upstream of exon 1 of the human RTP1 gene would target upstream of exon 1 of any other mammalian RTP1 gene. 

The remainder of paragraphs 18-20 do not appear to relate to the enablement rejection. 

Written Description
Claims 1-5, 7, 8 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The scope of the claims, the state of the art, teachings in the specification, and the examples are discussed above. 
Withdrawn rejection
The rejection regarding inducible promoters has been withdrawn in view of Qin (PLoS, 2010, Vol. 5, No. 5, e10611) cited by applicants on pg 4 of the response filed 4-22-21 who taught CMV promoters were handily replaceable with inducible promoters “which can be activated by the rtTA transcriptional activator in a doxycycline-inducible manner”. 
Pending rejections
i) The specification lacks written description for any species of mammalian cell, e.g. human, mouse, rat, dog, cat, elephant, etc., with a modified endogenous wild-type 
the human RTP1 gene to any other mammalian species of RTP1 gene; 
the gRNA target sequence of the human wild-type RTP1 gene to the gRNA target sequence of any non-human mammalian wild-type RTP1 gene;
the donor sequence with homology arms that target a human wild-type RTP1 gene to a donor sequence with homology arms that target that target a non-human mammalian wild-type RTP1 gene; or
the human cells to any other species of cells. 
The art is no assistance in these matters. 
Given the unpredictability in the art, the teachings in the specification, the lack of correlation between mammalian RTP1 genes, between the gRNA targeting sequences for human and non-human mammalian RTP1 genes, and the lack of guidance from the art at the time of filing, the specification lacks written description for modifying any endogenous wild-type mammalian RTP1 gene in any species so that the coding 
ii) The specification lacks written description for any cell containing a nucleic acid sequence encoding a complete odorant receptor, e.g. an indole, skatole, or musk receptor as required in claims 4 and 5, other than one that functionally expresses the odorant receptor or is capable of functionally expressing the receptor upon induction. Claim 4 requires the presence of a nucleic acid sequence encoding a complete odorant receptor; however, the specification does not use the term “complete” and it is not inferred anywhere in the specification. Claims 4 and 5 do not require functional expression of the receptor; however, the specification is limited to functional expression of the odorant receptor (and functional constitutive expression of RTP1) (Example 4). The specification does not correlate functional expression of the odorant receptor to the mere presence of a nucleic acid sequence encoding the receptor or to non-functional expression of the receptor as broadly encompassed by claims 4 and 5. Accordingly, the specification lacks written description for cell containing a nucleic acid sequence encoding a complete odorant receptor or without functionally expressing the odorant receptor as broadly encompassed by claims 4 and 5. 
iii) The specification lacks written description for a cell with the exogenous promoter in the genome and operably linked to an endogenous RTP1 coding region that has a gRNA upstreatm or the RTP1 gene and a nucleic acid sequence encoding a dCas9 protein as required in claim 8. Claim 8 does not require the gRNA or Cas protein have any function, mediate any genetic modification in the cell, or cause the activation of the endogenous RTP1 gene in claim 1. However, the specification is limited to .
Response to arguments
Applicants’ discussion of the written description rejections are noted but are not persuasive because they do not address the issues at hand. The response does not address the breadth of targeting any species of RTP1 gene. 
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is indefinite because it is unclear whether “the genome of the cell as recited in claim 1” is limited to all the chromosomal DNA of the cell or a copy of the RTP1 genomic sequence. Claim 8 is indefinite because it is unclear if applicants are 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 8 is indefinite because reference to “The genome” in the preamble of claim 8 lacks antecedent basis in claim 1 which is drawn to an in vitro mammalian cell. It is also indefinite because it is unclear how claim1 is being further limited by claim 8, i.e. whether applicants are attempting to claim a composition comprising the genome of the 

Claim Rejections - 35 USC § 102
The rejection of claims 1-6 under 35 U.S.C. 102a1 as being anticipated by Touhara (WO 2015/020158; see English translation) has been withdrawn. Example 6 describes transfecting HEK293 cells with vectors encoding an olfactory receptor (MOR215-1) and receptor transporting protein 1 (RTP1) (para 50, 51, 65). MOR215-1 is a musk odorant receptor as required in claim 5. The RTP1 coding region (para 65) MUST inherently be operably linked to a promoter as evidenced by functional expression of RTP1; however, Touhara did not teach the promoter was exogenous, constitutive or inducible. 
Claim Rejections - 35 USC § 103
The rejection of claims 1-6 and 8 under 35 U.S.C. 103 as being unpatentable over Touhara (WO 2015/020158) in view of Maeder (Nature Methods, 2013, Vol. 10, No. 10, pg 977-979) has been withdraw for reasons cited above. Maeder has been relied upon for introducing Cas and does not describe operably linking an endogenous RTP1 coding region to an exogenous promoter as required in claim 1. 

Claims 1 and 24 appear to be free of the prior art of record because the prior art of record did not reasonably teach or suggest a cell with a genome comprising an “exogenous promoter” operably linked to an “endogenous wild-type RTP1” gene capable of functionally expressing the “RTP1 protein”. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Zhuang (Nature Protocols, 2008, Vol. 3, No. 9, pg 1402-1413) described transfecting cells with a vector encoding RTP1 operably linked to a CMV promoter and a vector encoding an odorant receptor. Zhuang did not teach the genome of the cell contained an endogenous RTP1 coding region operably linked to an exogenous promoter as required in claims 1 and 24. 

No claim is allowed. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  


Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632